               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

RONALD DAVID JONES,

        Plaintiff,

v.                                              Case No. 4:20cv31-MW/CAS

GADSDEN COUNTY SCHOOLS
and
HEART TO HEART ACADEMY,

      Defendants.
___________________________/

                       ORDER ACCEPTING AND ADOPTING
                        REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 3. Upon consideration, no objections having been filed by

the parties,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall enter judgment stating, “Plaintiff’s Complaint, ECF No. 1, is DISMISSED

for failure to state a claim upon which relief may be granted.” The Clerk shall also close

the file.

        SO ORDERED on February 18, 2020.

                                          s/Mark E. Walker
                                          Chief United States District Judge
